UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2194


JUAN HERNANDEZ-PANEDA, a/k/a Juan Hernandez,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 26, 2015                   Decided:   June 10, 2015


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Eileen P. Blessinger, Heather M. Cleary, BLESSINGER LEGAL, PLLC,
Falls Church, Virginia, for Petitioner. Joyce R. Branda, Acting
Assistant Attorney General, Ernesto H. Molina, Jr., Assistant
Director, Dana M. Camilleri, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Juan       Hernandez-Paneda,      a    native     and   citizen    of    Mexico,

petitions for review of an order of the Board of Immigration

Appeals (“Board”), dismissing his appeal from the immigration

judge’s       (“IJ”)      order   denying        his   motion    to    reopen     and

reconsider.       We deny in part and dismiss in part the petition

for review.

     It is uncontested that Hernandez-Paneda is removable for

having two convictions with an aggregate sentence of five years

or      more.            Immigration       and     Nationality        Act     (“INA”)

§ 212(a)(2)(B); 8 U.S.C. § 1182(a)(2)(B) (2012).                     We do not have

jurisdiction to review any final order of removal against an

alien who is removable by reason of having committed a criminal

offense covered in 8 U.S.C. § 1182(a)(2) (2012), which includes

two or more offense for which the aggregate sentence was five

years or more.           See 8 U.S.C. § 1252(a)(2)(C) (2012).                Also, we

do not have jurisdiction to review the discretionary denial of

relief under INA § 212(h); 8 U.S.C. § 1182(h) (2012).                           See 8

U.S.C. § 1252(a)(2)(B)(i).             Despite these jurisdictional bars,

under     8     U.S.C.     §   1252(a)(2)(D)       (2012),      we    can    consider

“constitutional claims or questions of law.”                    Mbea v. Gonzales,

482 F.3d 276, 278 n.1 (4th Cir. 2007) (internal quotation marks

omitted).



                                           2
        Insofar as Hernandez-Paneda raises a legal challenge to the

finding that his conviction for involuntary manslaughter/DUI was

a violent or dangerous crime, see 8 C.F.R. § 1212.7(d) (2014),

upon de novo review, Turkson v. Holder, 667 F.3d 523, 527 (4th

Cir. 2012), we find that the Board did not err in agreeing with

the IJ’s finding and deny in part the petition for review.                        See,

e.g., Waldron v. Holder, 688 F.3d 354, 359 (8th Cir. 2012).

Hernandez-Paneda’s       remaining      arguments     are     not   constitutional

claims or questions of law.                 We are without jurisdiction to

consider those arguments and dismiss in part the petition for

review.

        Accordingly,    we     deny   in    part   and    dismiss    in    part   the

petition for review.         We dispense with oral argument because the

facts    and   legal    contentions        are   adequately    presented     in   the

materials      before   this    court      and   argument   would    not    aid    the

decisional process.

                                                         PETITION DENIED IN PART
                                                           AND DISMISSED IN PART




                                            3